Citation Nr: 1641482	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  08-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2009, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In January 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further development and adjudication.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected by a November 2011 supplemental statement of the case (SSOC)), and returned the matter to the Board for further consideration.

In a June 2014 decision, the Board denied the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of April 2001 cervical spine surgery.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court vacated the June 2014 decision and remanded the matter to the Board for compliance with the instructions in a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary.

Currently, the majority of the Veteran's claims file consists of paper records (four file volumes); however, because some of the records are electronic, this appeal is also being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons explained below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In lights of points raised in the Joint Motion and the Board's review of the claims file, the Board finds that further action on the claim on appeal is warranted.

In April 2001, the Veteran underwent an anterior cervical diskectomy and fusion with allograft and plating at a VA medical facility.  He asserts that prior to the surgery, he had no neck pain and his only problem involved his right wrist, but was told that he needed to have the surgery or he would become quadriplegic.  He contends that as a result of the surgery, he developed neck pain, paralysis in his left arm and jaw and face bilaterally, and slurred speech.  (In fact, during an October 2000 VA neurosurgery clinic visit, he reported a "greater than one-year history of neck pain," and that his "hands feel clumsy and that he often drops screwdrivers when he is doing electrical work.")  

In correspondence received in November 2011, the Veteran stated, 

I agree that pain and loss of range of motion are necessary evils of my neck surgery.  Also, I did sign a release warning of these things.  However, if I was told that I would suffer paralysis and have a noticeably drooping mouth the rest of my life, I wouldn't have signed anything.  Paralysis was never mentioned.

The parties to the Joint Remand agreed that in denying the claim for additional disability as a result of the surgery, the Board failed to address the issue and requirements of informed consent as outlined at 38 C.F.R. § 3.361(d) and 17.32(d) because an executed (signed) consent form was not in the record before the Board and the Board did not address the issue of informed consent.  The parties emphasized that "VA regulations require that for more invasive procedures or surgeries such as [the Veteran's], 'signature consent' on a 'VA-authorized consent form' must be obtained and witnessed, and filed in the patient's medical records.  38 C.F.R. §§ 3.361(d)(1)(ii) and 17.32(d)(1), (2)."  In turn, the Board was directed to attempt to obtain a copy of any signed informed consent form and to consider whether the Veteran "received [sic] informed consent" prior to surgery.

In this regard, the Board finds that the April 2001 operative report appears to document that the surgeon obtained informed consent from the Veteran prior to performing the cervical spine surgery and that his consent was witnessed by his wife.  Here, the operative report reflects that the surgeon discussed the [r]isks, benefits and alternatives to anterior cervical diskectomy and fusion with allograft and plating at C3-4 and C4-5" with the Veteran and his wife, adding that he "appeared to understand and agreed to proceed knowing that no guarantees of success were stated or implied."  However, no consent form is of record.  

Therefore, the Board finds that a remand of this matter is necessary for the AOJ to attempt to locate and associate with the claims file any signed, informed consent provided by the Veteran prior to his April 2001 cervical spine surgery.  

The AOJ should also obtain all outstanding records of evaluation and/or treatment from the Butler VA Medical Center (VAMC) and related clinics dated since September 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, attempt to obtain a copy of any signed, informed consent the Veteran provided prior to his April 2001 cervical spine surgery at the Butler VAMC; and obtain all treatment records pertinent to additional disability resulting from his cervical spine surgery from the Butler VAMC and related clinics dated from September 2011 to the present.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility, to include the matter of whether the Veteran provided informed consent, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

